Citation Nr: 1612504	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  16-10 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left hip disability.

(The claims for entitlement to service connection for disabilities of the right elbow, right wrist, right hand, and respiratory system are addressed by the Board in a separate decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981 and from January 1982 to January 1998.  He is a recipient of the Combat Infantryman Badge, the Southwest Asia Service Medal, and three bronze service stars along with other awards and decorations.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, continued the denial of a claim for entitlement to service connection for a left hip disability.  

The claim for entitlement to service connection for a left hip disability was remanded by the Board in August 2014 for the scheduling of a hearing.  The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in September 2015.  A transcript of this hearing is of record. 

As noted on the first page of this decision, the Veteran has a separate appeal pending before the Board involving claims for entitlement to service connection for disabilities of the right elbow, right wrist, right hand, and respiratory system.  The two appeals arose at different times and as such, have different docket dates.  For efficiency, the Board will adjudicate the appeal for entitlement to service connection for a left hip disability in this decision, as it currently has jurisdiction over this issue and the claim is being granted in full.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The appeal for  entitlement to service connection for a right hand disability, right wrist disability, right elbow disability, and respiratory disability will be addressed in a separate decision after the Board has contacted the Veteran to clarify his wishes regarding a hearing in accordance with Arneson v. Shinseki, 24 Vet. App. 379 (2011).


FINDING OF FACT

The Veteran's left hip disability, diagnosed as degenerative joint disease, is etiologically related to active duty service. 


CONCLUSION OF LAW

Service connection for a left hip disability, diagnosed as degenerative joint disease, is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that a left hip disability was incurred due to his active military service in the Army Special Forces.  Although he does not identify a single incident of hip trauma, he contends that he incurred multiple joint injuries during service due to parachuting, running, jumping, crawling, and participating in combat and combat training. 

The record establishes a current disability and an in-service injury.  X-rays performed in conjunction with March 2008 VA examinations demonstrated left hip degenerative joint disease and the Veteran's private physicians have diagnosed left hip osteoarthritis.  Service treatment records do not document any specific instances of left hip pain, but the Veteran was seen throughout his 16 years of active Army service for multiple joint injuries due to parachuting accidents, hard landings, and other instances of trauma.  The October 1997 retirement medical assessment report documents the Veteran's reports that he did not seek treatment after several parachute mishaps and the incurrence of multiple small injuries.  His spine and lower extremities were normal upon physical examination at his retirement, but the Board finds that the Veteran is competent to report injuries that occurred during service.  The injuries and activities he has described are also consistent with the nature of his highly decorated active duty service.  The Board will therefore resolve any doubt in his favor and find that an in-service injury is demonstrated.

The record also establishes a nexus between the Veteran's current left hip disability and active duty service.  Several private physicians provided medical opinions in support of the claim in August 2010, September 2011, November 2011, and September 2015.  Based on the Veteran's duties during service, his age, and the extent of his joint degeneration, the private doctors found that the Veteran's left hip arthritis was related to active duty service.  All the elements necessary for service connection are therefore present and the claim is granted.

As a final matter, the Board has found that VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  


ORDER

Entitlement to service connection for a left hip disability, diagnosed as degenerative joint disease, is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


